DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Applicant’s communication filed on August 26, 2020 and preliminary amendment concurrently filed therewith.  In virtue of this preliminary amendment, claims 1-18 are now pending in the instant application.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 8/26/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claims 1-2, 7-8, 10, 14-15 and 18 are objected to because of the following informalities:  
Claim 1, in line 7, “the profile” should be changed to --a profile--
Claim 1, in line 9, “said step” is not clear what is said step applicant intended to be (identifying step or configuring step)?
Claim 1, in line 10, “the” before “lighting” should be deleted
Claim 1, in line 12, --and-- should be inserted after “user;”
Claim 2, in line 3, “the basis” should be changed to --a basis--
Claim 7, in lines 3, 6 and 8, “these” should be changed to --the--
Claim 8, in lines 1-2 and 4, “a” should be changed to --the--

Claim 10, in lines 2-3, “as close as possible” should be changed to --as possible close--
Claim 14, in lines “the head” should be changed to --a head--
Claim 15, in line 2, “an” should be changed to --a--
Claim 18, in line 1, --non-transitory-- should be inserted between “A” and “computer”
Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shur et al. (US 2018/0221521).
With respect to claim 1, Shur discloses in figures 3 and 7 a method for managing a lighting (12, e.g., a light source) of a zone (54, e.g., a storage area) of interest comprising at least one object (56, e.g., items or objects) liable to be manipulated by a user (see figure 3), said lighting being carried out by a main lighting device (12A, e.g., as a main lighting device shown in figure 7) and a secondary lighting device (12B, e.g., as a secondary lighting device shown in figure 7) both provided with electroluminescent elements (see figure 7), the method comprising the following steps: identifying said user and/or object (paragraph 0060, e.g., “the feedback component 470/14 can also be used to identify the type of items 456/56 within the storage area 454/54”); configuring the lighting of the zone of interest according to the profile of the identified user relative to vision and/or at least one characteristic of the identified object (paragraph 0060 

    PNG
    media_image1.png
    564
    802
    media_image1.png
    Greyscale

With respect to claim 2, Shur discloses that wherein the substep of generation comprises a phase of evaluation of the visual perception criteria on the basis of vision-profile data relative 
With respect to claim 3, Shur discloses that wherein the substep of generation comprises a phase of determination of a configuration (50, e.g., an operating configuration having a determination thereof) of the lighting properties of the main lighting device and/or of the secondary lighting device according to these visual perception criteria (see figure 3 and paragraph 0060).
With respect to claim 4, Shur discloses that wherein the substep of control comprises a phase of modification of the lighting properties of the main and secondary lighting devices according to said control instruction (see paragraph 0068).
With respect to claim 7, Shur discloses that wherein the lighting properties of the main and secondary lighting devices comprise a light spectrum of each electroluminescent element forming each of these lighting devices (see paragraph 0006); an intensity/amplitude of the light radiation of each electroluminescent element forming each of these lighting devices (see paragraph 0007); an orientation and/or a diffusion of the light radiation produced by all of the electroluminescent elements forming each of these lighting devices (see paragraph 0033).
With respect to claim 8, Shur discloses that a system (figure 3) for managing a lighting (12) of a zone (54) of interest including comprising at least one object (56) liable to be manipulated by a user implementing the method according to claim 1, comprising a main lighting device (12A) and a secondary lighting device (12B) capable of carrying out said lighting and which are both provided with electroluminescent elements (see figure 7), and a processing unit (20) connected to devices (14) for identifying the users and the objects as well as to a database (having a database thereof as described in paragraph 0059) comprising data on vision 
With respect to claim 9, Shur discloses that wherein the main lighting device comprises a first lighting module (12A) and/or a second lighting module (12B) both provided with a plurality of electroluminescent elements, or with a single electroluminescent element which is coupled to a modulator (see figures 3, 7).
With respect to claim 10, Shur discloses that wherein the first lighting module is arranged above the zone of interest in particular as close as possible to this said zone and the second lighting module is defined entirely or partly around the zone of interest (see figure 7).
With respect to claim 11, Shur discloses that wherein the main lighting device comprises a panel having properties of reflectance of the light radiation coming from the first lighting module towards the zone of interest (figures 7-9, e.g., having a lighting panel thereof).
With respect to claim 12, Shur discloses that wherein the main lighting device comprises a panel having properties of diffusion in such a way that light radiation coming from the second lighting module passes through said panel (figures 7-9, e.g., having a lighting panel thereof).
With respect to claim 13, Shur discloses that wherein the main lighting device comprises a panel defined entirely or partly around the zone of interest between said zone of interest and the second lighting module (figures 7-9, e.g., having a lighting panel thereof).
With respect to claim 14, Shur discloses that further comprising a device for surveillance of the head (16) of the users and a device for measuring the luminance perceptible by the eye of the users (see figure 3).
With respect to claim 15, Shur discloses that wherein said at least one object is an horological component (see figures 6-7).

With respect to claim 17, Shur discloses that a room of a building comprising the system according to claim 8 (see figure 3, e.g., having a room in a building thereof).
With respect to claim 18, Shur discloses that a computer program comprising program code instructions for the execution of the steps of the method according to claim 1 when said program is executed by a processing unit (20, e.g., computer system in figure 3).
Allowable Subject Matter
Claims 5-6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Prior art Davis et al. – US 2019/0121522
Prior art Shimaoka et al. – US 2019/0114941
Prior art Yadav et al. – US 2018/0117189
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUNG X LE whose telephone number is (571)272-6010.  The examiner can normally be reached on Monday to Friday from 10am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy C Johnson can be reached on 571-272-2238.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TUNG X LE/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        March 5, 2021